Citation Nr: 0912687	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.   
 
2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of hepatitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1944 to June 1946 
and from August 1947 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision that 
determined that new and material evidence had not been 
received to reopen claims for entitlement to service 
connection for a low back disability and for residuals of 
hepatitis.  

The Board notes that an April 2006 RO decision (issued in a 
statement of the case) apparently reopened the Veteran's 
claims for entitlement to service connection for a low back 
disability and for residuals of hepatitis and denied those 
claims on a de novo basis.  The Board observes, however, that 
service connection for a low back disability was previously 
denied, including in a final March 1991 Board decision, and 
service connection for residuals of hepatitis was previously 
denied, including in a final August 1968 RO decision.  
Therefore, the Board must address whether the Veteran has 
submitted new and material evidence to reopen his claims for 
entitlement to service connection for a low back disability 
and for residuals of hepatitis.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a low back disability.  
The issue of the merits of the claim for entitlement to 
service connection for a low back disability as well as the 
issue of whether new and material evidence has been received 
to reopen a claim for entitlement to service connection for 
residuals of hepatitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  A March 1991 Board decision denied an application to 
reopen a claim for entitlement to service connection for a 
low back disability.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1991 Board decision, which determined that new 
and material evidence had not been received to reopen a claim 
for entitlement to service connection for a low back 
disability, is final.  38 U.S.C.A. § 7104 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a low back disability, 
and the need to remand for additional information with regard 
to the merits of the issue, no further discussion of VCAA 
compliance is needed at this time.  

Analysis

A decision of the Board is final, with the exception that a 
claim may be reviewed if new and material evidence is 
submitted.  It the claim is reopened, it will be reviewed 
based on all the evidence of record.  38 U.S.C.A. § 5108, 
7104 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board initially denied service connection for a low back 
disability in January 1977.  An application to reopen a claim 
for entitlement to service connection for a low back 
disability was denied by the Board in February 1989.  Another 
application to reopen a claim for entitlement to service 
connection for a low back disability was denied by the Board 
in March 1991.  Those decisions are final.  38 U.S.C.A. 
§ 7104.  

The evidence considered at the time of the March 1991 Board 
decision included the Veteran's service treatment records; 
post-service private and VA treatment records; VA examination 
reports; lay statements; and the Veteran's own statements and 
hearing testimony.  The Board initially denied service 
connection for a low back disability in January 1977 on the 
basis that a direct causal relationship between the Veteran's 
present low back disability and his military service, or any 
disorder manifested in his military service, had not been 
established.  The Board noted that an incident of low back 
trauma in service was not established, that chronicity of 
symtomatology of a low back disorder dating from service to 
the present was not established; and that many years after 
service the Veteran was found to have arthralgia and 
osteoarthritis of the back.  The Board indicated that there 
was no reasonable basis for an allowance of the claim.  The 
Board essentially reported that any low back trauma sustained 
during the Veteran's periods of service was acute and 
transitory and that he was not shown to have a problem with 
his low back until many years after service.  In February 
1989, the Board denied an application to reopen a claim for 
entitlement to service connection for a low back disability 
on the basis that the evidence submitted since the Board's 
decision of January 1977 presented no new information which 
would change the basic facts relied upon for the prior denial 
action.  The Board also reported that the evidence submitted 
since the January 1977 decision did not establish a new 
factual basis warranting service connection for a low back 
disability, to include degenerative arthritis.  

In March 1991, the Board again denied an application to 
reopen a claim for entitlement to service connection for a 
low back disability on the basis that the evidence received 
subsequent to the last Board decision did not, of itself, or 
in concert with the evidence previously of record, establish 
that a chronic low back disorder was present in service.  The 
Board noted that the factual basis of the prior Board 
decisions was unchanged and that a new factual basis had not 
been established for service connection for a low back 
disability.  

The evidence received since the March 1991 Board decision 
includes the Veteran's service personnel records; additional 
VA treatment records; additional VA examination reports; a 
November 2005 VA physician statement; and statements from the 
Veteran.  

The November 2005 statement from a VA physician indicated 
that he was writing to give a medical opinion that the 
Veteran had chronic back pain that more likely than not 
occurred as a result of a back injury during his military 
service that he recalled had happened in 1950.  The physician 
noted that the Veteran reported at least two episodes per 
year on the average of flare-ups of his recurrent low back 
pain since the 1950 back injury.  The physician stated that 
the Veteran's current testing showed a compression fracture 
(non-acute) of the first lumbar vertebra that looked old.  
The physician indicated that the Veteran also had several 
levels of spinal arthritis and degenerative lumbar disc 
disease.  The physician commented that the first sacra 
vertebral segment was lumbarized, which may predispose to 
more severe back injuries at a young age such as in 1950.  

The Board observes that in the evidence available at the time 
of the March 1991 Board decision, there was no evidence 
specifically relating the Veteran's currently diagnosed low 
back disability to his periods of service.  In the evidence 
received since the March 1991 Board decision, there is a 
report from a VA physician that specifically concluded that 
the Veteran's chronic back pain more likely than not occurred 
as a result of a back injury during his military service that 
he recalled in 1950.  The evidence will be considered 
credible for the purposes of determining whether new and 
material evidence has been submitted.  

The Board finds that the November 2005 report from the VA 
physician is evidence that is both new and material because 
the claim was previously denied, at least in part, on the 
basis that the evidence did not show a low back disability 
stemming from the Veteran's periods of service.  Therefore, 
the Board finds that such evidence is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility 
of substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the March 
1991 Board decision is new and material, and thus the claim 
for service connection for a low back disability is reopened.  
This does not mean that service connection is granted.  
Rather, additional development of evidence will be undertaken 
(see the below remand) before the issue of service connection 
for a low back disability is addressed on a de novo basis.  
Manio v. Derwinski, 1 Vet.App. 140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability, is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As to his Veteran's claim for service connection for a low 
back disability, the Board notes that his service medical 
records for his first period of service from June 1944 to 
June 1946 do not show treatment for a low back disability.  
The Board observes, however, that the service medical records 
for his second of period of service from August 1947 to May 
1954 do show treatment for possible low back problems.  A 
December 1949 treatment entry noted that the Veteran was seen 
for myalgia on the right side and in the back and lumbar 
region.  It was noted that he was told to get a massage for 
his next treatment.  Another December 1949 entry also noted 
that the Veteran had myalgia and that his treatment would be 
heat and a massage.  A February 1954 treatment entry 
indicated that the Veteran was treated for myalgia.  An X-ray 
report, at that time, showed unilateral sacralization of the 
fifth lumbar (left side), with otherwise no bone pathology 
noted.  

Post-service private and VA treatment records show treatment 
for low back problems on numerous occasions.  

For example, a July 1976 VA general medical examination 
report related diagnoses including arthralgia of the low 
back, secondary to an unstable lumbosacral joint with 
transitional segment and partial sacralization of the lumbar 
sixth vertebra.  

A November 2005 statement from a VA physician indicated that 
he was writing to give a medical opinion that the Veteran had 
chronic back pain that more likely than not occurred as a 
result of a back injury during his military service that he 
recalled had happened in 1950.  The physician noted that the 
Veteran reported at least two episodes per year on the 
average of flare-ups of his recurrent low back pain since the 
1950 back injury.  The physician stated that the Veteran's 
current testing showed a compression fracture (non-acute) of 
the first lumbar vertebra that looked old.  The physician 
indicated that the Veteran also had several levels of spinal 
arthritis and degenerative lumbar disc disease.  The 
physician commented that the first sacra vertebral segment 
was lumbarized, which may predispose to more severe back 
injuries at a young age such as in 1950.  

A March 2006 VA spine examination report noted that the 
Veteran's claims file was reviewed.  The examiner indicated, 
as to a conclusion, that X-rays showed that the Veteran's 
compression fracture of L1 happened sometime between March 
2005 and July 2005.  The examiner stated that the Veteran's 
lumbar spine X-ray of 1954 showed partial unilateral 
sacralization of L5.  The examiner indicated that such 
disorder was a congenital or developmental abnormality, 
which, in itself, did not predispose someone to increased 
back pain or to instability.  It was noted that such disorder 
was not the result of trauma.  The examiner remarked that the 
progression of osteoarthritis in a patient would be the same 
regardless of the presence or absence of a congenital 
sacralization.  The examiner indicated that it was not likely 
that the Veteran's current multilevel degenerative arthritis 
of the spine and multilevel degenerative disc disease were 
related to the finding of unilateral sacralization of L5 in 
1954.  It was noted that such disorders were more likely a 
natural progression of degenerative arthritis due to aging.  
The examiner reported that the Veteran did give a history of 
chronic low back pain since 1950.  The examiner stated that 
chronic mechanical low back pain was multifactorial and that 
it could be due to any of a number of etiologies.  The 
examiner commented that it would be speculation to attempt to 
relate that to a particular incident.  

The Board observes that there is a conflict between the 
November 2005 statement from the VA physician and the opinion 
provided by the examiner pursuant to the March 2006 VA 
examination report.  Additionally, the Board notes that the 
examiner at the March 2006 VA examination did not 
specifically address whether there was any aggravation of the 
Veteran's partial unilateral sacralization of L5 during 
service.  The examiner also indicated that it would be 
speculation to attempt to relate the Veteran's mechanical low 
back pain to any particular incident, apparently in service.  

The Board observes that given such circumstances, the Veteran 
should be afforded another VA examination with an etiological 
opinion after a review of the entire claims folder as to his 
claims for service connection for a low back disability.  
Such an examination should be accomplished on remand.  
38 C.F.R. § 3.159(c)(4).

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

As to the issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for residuals of hepatitis, the Board observes 
that the Veteran's claim for service connection was 
previously denied in an August 1968 RO decision.  In a May 
2005 rating decision (noted above), the RO declined to reopen 
that claim.  While the RO declined to reopen that claim, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the Veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this 
case, the Veteran has not yet been notified as to the 
specific evidence necessary to reopen his claim for service 
connection.  The Board notes that a December 2004 letter to 
the Veteran indicated that entitlement to service connection 
for residuals of hepatitis had previously been denied in an 
August 1976 RO decision.  The Board observes that August 1976 
RO decision did not address the issue of entitlement to 
service connection for residuals of hepatitis.  Additionally, 
the December 2004 letter to the Veteran notified him that his 
claim was denied because there was no evidence of the 
condition in service.  The Board observes, however, that the 
Veteran was treated for hepatitis during service.  Therefore, 
the Board notes that the December 2004 letter to the Veteran 
did not did not address the bases upon which the prior claim 
was denied.  On remand, the Veteran should be so notified.  

Accordingly, the case is REMANDED for the following:  

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) that:  (a) 
notifies the Veteran of the evidence and 
information necessary to reopen the claim 
for service connection for residuals of 
hepatitis, (i.e., describes what new and 
material evidence is under the current 
standard); and (b) notifies the Veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits (i.e., an opinion relating any 
current residuals of hepatitis to his 
period of active service, to an event or 
injury in service, or to a service-
connected disability).  

2.  Ask the Veteran to identify all 
medical providers who have treated him for 
low back problems and hepatitis, since 
November 2008.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since November 2008 should be 
obtained.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed low back disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current low back disabilities.  Based 
on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any diagnosed low back 
disabilities are etiologically related to 
the Veteran's periods of service.  If the 
examiner finds that any diagnosed low back 
disability existed prior to service, the 
examiner should comment on whether any 
such pre-service condition was permanently 
worsened by service.  

3.  Thereafter, readjudicate the Veteran's 
claim as to whether new and material 
evidence has been received to reopen a 
claim for entitlement to service 
connection for residuals of hepatitis and 
his claim for entitlement to service 
connection for a low back disability.  If 
any benefit sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


